DETAILED ACTION
Status of Claims
Claims 1-20 are pending. Claims 17-20 are withdrawn. Claims 1-16 are subject to examination on the merits.

Response to Amendments
Because the 7/27/2022 claim amendment is responsive, the claim objections and the 35 USC 112(b) rejections are withdrawn.

Response to Arguments
Applicant's arguments filed 7/27/2022 have been fully considered but they are not persuasive. Applicant asserts that the prior art of record does not teach limitations of the claims as amended (see remarks at 9). Because those limitations are introduced through amendment, they are addressed in the art rejection below.

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-16) in the reply filed on 7/27/2022 is acknowledged.

Priority
As explained in the previous Action, Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: The disclosure of the prior-filed application, Provisional Application No. 62/684,405, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for Claim 4 of this application. Claim 4 recites “a piston moves laterally towards the outlet end of the connector as the cover moves from the extended position to the retracted position to accommodate the cleaning agent,” but the provisional application does not disclose any piston that moves laterally towards the outlet end of the connector as the cover moves from the extended position to the retracted position to accommodate the cleaning agent.

Claim Objections
In claim 8 line 2-3, “an” retracted position should be “a” retracted position.
In claim 11 line 3-4, “an” extended position should be “the” extended position because claim 11 has been amended to depend on claim 2.
In Claim 12 line 16, “an” access point should be “the” access point.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “the access point” at line 14. There is insufficient antecedent basis for this term. It should be “an access point.”
Claims 13-16 are rejected because they depend on a claim rejected herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAWTHON (US PGPUB 20100100056).
Regarding claim 1, CAWTHON teaches a self-cleaning needleless connector (see abstract, fig. 1-9). CAWTHON’s needleless connector comprises: 
a connector body (housing 120, fig. 2-4, para. 0032; housing 120’, fig. 5, para. 0033; fig. 6-9 also disclose a connector body) defining a fluid passageway (see fig. 2-9) including an inlet (inlet end 124, fig. 2-9, para. 0027) and an outlet (outlet end 128, fig. 2-9, para. 0027); 
a cover (collar 104, fig. 1-4, para. 0024; collar 104’, fig. 5, para. 0031; collar 204’, fig. 6, para. 0046; collar 308, fig. 9, para. 0054; fig. 7-8 also disclose a cover) disposed over at least the inlet of the connector body (see fig. 1-9); 
an access point (topmost point of slit 202, see fig. 2-4, para. 0036; see also annotated fig. 5 below; other embodiments also disclose a slit having a topmost point, see fig. 5-9) disposed at an inlet end of the cover (first end 160 of the collar, fig. 2, para. 0030; fig. 3-9 also disclose an inlet end of the cover) and is movable between a first position (slit 202 is closed, see fig. 2, para. 0037) and a second position (slit 202 is open, see fig. 3-4, para. 0037), 
wherein in the first position the inlet is within the cover (see fig. 2, para. 0037), and wherein in the second position the inlet is extended beyond the cover (see fig. 3-4, para. 0037) and configured to receive a male luer (see fig. 4, para. 0029, 0037); 
a reservoir (collar space 204, fig. 2-4, para. 0036; collar space 260, fig. 8, para. 0053; collar space 316, fig. 9, para. 0054; fig. 5-7 also disclose a reservoir) containing a cleaning agent (a chemical disinfectant or a vapor disinfectant as the antimicrobial material, see para. 0042, 0047-50); and 
an abrasive surface (layer 206, fig. 2-5, para. 0039, 0041; layer 206’, fig. 6, para. 0046; layer 254, fig. 8, para. 0053; interior layer of barrier 302, see fig. 9) enclosed within an area generated by the cover and the access point (see fig. 2-6, 8-9; see also para. 0043, layer 206 and layer 208 can be spaced apart from each other, which means layer 206 would be even deeper within the area generated by the cover and the access point) and in fluid communication with the cleaning agent (see para. 0036, 0039, 0048, 0051, 0053), wherein the abrasive surface and the cleaning agent are configured to contact an exterior surface of the inlet (contacting exterior surface 150, see para. 0036, 0039, 0048, 0053, fig. 2-9).
Regarding claim 2, CAWTHON teaches the needleless connector of claim 1. CAWTHON teaches wherein the cover is movable between an extended position and a retracted position (the collar is movable relative to the housing, see para. 0024, 0031; for extended position, see fig. 2, para. 0037; for retracted position,  see fig. 3-4, para. 0037).
Regarding claim 3, CAWTHON teaches the needleless connector of claim 2. CAWTHON teaches wherein a spring (see para. 0035, annotated fig. 5 below) mechanically biases the cover to the extended position (see para. 0035, annotated fig. 5 below) and the access point is movable to the second position (slit 202 is open) upon user-actuated compression of the spring (when the user pushes collar 104’ downward, the spring is compressed and the inlet of the connector is pushed through slit 202, see para. 0035, annotated fig. 5 below).

    PNG
    media_image1.png
    561
    787
    media_image1.png
    Greyscale
 
Regarding claim 4, CAWTHON teaches the needleless connector of claim 2. CAWTHON teaches a piston (first end 186 of race 182, fig. 5, para. 0035; second end 188 of race 182, fig. 5, para. 0034), which is structurally fully capable of moving laterally towards an outlet end of the connector (outlet end 128) as the cover moves from the extended position to the retracted position (as explained above) to accommodate the cleaning agent (see fig. 5, the disinfectant may flow through race 182).
Regarding claim 7, CAWTHON teaches the needless connector of claim 1. CAWTHON teaches wherein the cover is rotatable about an axis of rotation that is generally aligned with the connector body (see para. 0031-32).
Regarding claim 8, CAWTHON teaches the needleless connector of claim 7. CAWTHON teaches wherein the cover is rotated about the axis of rotation (see para. 0031-32) simultaneous with the cover being moved to an retracted position by user-actuated compression of a spring (see para. 0031, the collar’s interior surface can have helical tracks or grooves so as to provide for axial and rotational motion), wherein the spring mechanically biases the cover to an extended position (see para. 0035, annotated fig. 5 above).
Regarding claim 9, CAWTHON teaches the needleless connector of claim 1. CAWTHON teaches wherein the access point (topmost point of slit 202) is configured to retract into the cover when the access point moves from the first position to the second position (see fig. 3-4, when slit 202 is opened, it moves closer toward the collar 104/104’/204’/308).
Regarding claim 10, CAWTHON teaches the needleless connector of claim 1, wherein the cover further includes one or more sealants (layer 208, fig. 2-5, para. 0039; layer 208’, fig. 6, para. 0046; the unlabeled layer on top of layer 254, see fig. 8, para. 0053; exterior layer of barrier 302, see fig. 9), each of which is structurally fully capable of minimizing leakage of the cleaning agent in the collar space (see fig. 2-9).
Regarding claim 11, CAWTHON teaches the needless connector of claim 2. CAWTHON teaches wherein the exterior surface (exterior surface 150, see fig. 2-9, para. 0029) of the inlet includes a plurality of threads (see fig. 2-9, para. 0029) and the abrasive surface is configured to contact the plurality of threads as the cover moves from the extended position to the retracted position (see fig. 3).
Regarding claim 12, CAWTHON teaches a self-cleaning needleless connector (see abstract, fig. 1-6), comprising: 
a connector body (housing 120/120’) defining a fluid passageway including an inlet (inlet end 124) and an outlet (outlet end 128), wherein the inlet includes a plurality of threads (threads on exterior surface 150, see fig. 2-9, para. 0029) and is configured to receive a male luer (see fig. 4, para. 0029, 0037); 
a cover (collar 104/104’/204’/308) disposed over at least the inlet of the connector body (as explained above), wherein the cover is movable between an extended position and a retracted position (the collar moves relative to the housing, as explained above), wherein in the extended position the inlet is within the cover (see fig. 2, para. 0037), and wherein in the retracted position the inlet is extended beyond the cover (see fig. 3-4, para. 0037); 
a septum (layer 208, fig. 1-5, para. 0039; layer 208’, fig. 6, para. 0046; unlabeled layer above layer 254, see fig. 8; upper layer of barrier 302, see fig. 9) disposed proximate an inlet end of the cover (see fig. 2-9); 
a reservoir (collar space 204/260/316) containing a cleaning agent (as explained above), wherein the reservoir fluidly connects the connector body and the cover (see fig. 2-9); and 
an abrasive surface disposed enclosed within an area generated by the cover and the access point and in fluid communication with the cleaning agent (as explained above), wherein the abrasive surface and the cleaning agent are configured to contact the threads (contacting the exterior surface of the inlet, which has threads, as explained above) as the access point (topmost point of slit 202, as explained above) moves from a closed position to an open position (the connector’s inlet is pushed through slit 202, see fig. 3-4).
Regarding claim 13, CAWTHON teaches the needleless connector of claim 12. CAWTHON teaches wherein the cover is rotatable about an axis of rotation that is generally aligned with the connector body (see para. 0031-32).
Regarding claim 14, CAWTHON teaches the needleless connector of claim 13. CAWTHON teaches wherein the cover is rotated about the axis of rotation (see para. 0031-32) simultaneous with the cover being moved to an retracted position by user-actuated compression of a spring (see para. 0031, the collar’s interior surface can have helical tracks or grooves so as to provide for axial and rotational motion), wherein the spring mechanically biases the cover to an extended position (see para. 0035, annotated fig. 5 above).
Regarding claim 15, CAWTHON teaches the needleless connector of claim 12. CAWTHON teaches wherein the septum is a split septum (layer 208 has a slit, see fig. 1-5; a similar slit is disclosed in fig. 8 & 9) and is recessed into the inlet end of the cover (see fig. 2-9, recessed into first end 160 of the collar).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CAWTHON (as applied to claim 1), in view of KERR (US PGPUB 20100200017).
Regarding claim 5, CAWTHON teaches the needleless connector of claim 1. CAWTHON teaches wherein the cleaning agent is isopropyl alcohol (para. 0049), which inherently has a concentration.
Although CAWTHON does not explicitly teach that the IPA’s concentration is 70%, it’s well known in the art to use 70% IPA for cleaning a luer connection. For example, KERR—which teaches a device for cleaning luer connections (see fig. 22-24, para. 0086)—teaches using 70% IPA as the cleaning agent. Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify CAWTHON to use IPA with a concentration of 70% (as taught by KERR), with reasonable expectation of cleaning the inlet of the connector. It’s well known in the art to use 70% IPA to clean a luer connection; one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over CAWTHON (as applied to claims 1 and 12), in view of BUCHMAN (US PGPUB 20080132880).
Regarding claim 6, CAWTHON teaches the needleless connector of claim 1.
CAWTHON does not explicitly teach wherein the abrasive surface is a plurality of bristles.
BUCHMAN teaches a needleless connector (see fig. 2; the annotated version is provided below), just like the present application. BUCHMAN teaches the needleless connector comprising a cover (see annotated fig. 2 below); a connector body 110 with an inlet and an outlet (see annotated fig. 2), wherein the inlet is a luer connection with threads (see fig. 2, para. 0045); a reservoir containing a cleaning agent (reservoir 170, fig. 2, para. 0045). BUCHMAN also teaches an abrasive surface (brushes 150, fig. 2, para. 0045) disposed within the cover (see annotated fig. 2), wherein the abrasive surface is a plurality of bristles (brushes, para. 0045).

    PNG
    media_image2.png
    628
    792
    media_image2.png
    Greyscale

Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify CAWTHON’s needleless connector to incorporate a plurality of bristles in the cover (as taught by BUCHMAN), with reasonable expectation of cleaning the inlet of the connector body, for at least two reasons. First, as explained above, CAWTHON already teaches an abrasive surface disposed within the cover for contacting the inlet (which is a luer connection, see para. 0029). BUCHMAN’s brushes 150 are also for cleaning a luer connection, so incorporating those brushes into CAWTHON’s cover would enhancing the cleaning of the inlet. Second, it’s well known in the art that a cover for a needleless connector has a plurality of bristles for cleaning a luer connection. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Here, the brushes as incorporated would perform the same function as before (e.g., cleaning a luer connection), thus yielding predictable results.
Regarding claim 16, CAWTHON teaches the needleless connector of claim 12. CAWTHON does not explicitly teach wherein the abrasive surface is a plurality of bristles. As explained above, BUCHMAN teaches a needleless connector comprising an abrasive surface (brushes 150, fig. 2, para. 0045) disposed within the cover (see annotated fig. 2 above), wherein the abrasive surface is a plurality of bristles (brushes, para. 0045). As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify CAWTHON’s needleless connector to incorporate a plurality of bristles in the cover (as taught by BUCHMAN), with reasonable expectation of cleaning the inlet of the connector body. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714